Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of the 14th
day of September, 2010 (the “Effective Date”) by and between Weatherford
International Ltd., a Swiss joint-stock corporation registered in Switzerland,
Canton of Zug (the “Company”), and Andrew P. Becnel (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has previously determined
that it is in the best interests of the Company and its shareholders to retain
the Executive and to induce the employment of the Executive for the long-term
benefit of the Company; and
     WHEREAS, Company and the Executive have entered into employment agreements
heretofore, the most recent of which is dated as of December 31, 2009, which is
currently in effect; and
     WHEREAS, the Company desires to continue to employ the Executive on the
terms set forth below to provide services to the Company and its Affiliated
companies and the Executive is willing to accept such continued employment and
provide such services on the terms set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that:
1. Certain Definitions.
     (a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (b) “Board” shall mean the Board of Directors of the Company.
     (c) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (d) “Change of Control” for the purposes of Section 8 and 11 of this
Agreement shall mean a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company, in each case as defined under Section 280G of the Code.
     (e) “Company” shall mean Weatherford International Ltd., a Swiss
joint-stock corporation registered in Switzerland, Canton of Zug, or any
successor to Weatherford International Ltd., including but not limited to any
Entity into which Weatherford International Ltd. is merged, consolidated or
amalgamated, or any Entity otherwise resulting from a Corporate Transaction.
     (f) “Company’s Assets” shall mean the assets (of any kind) owned by the
Company, including, without limitation, the securities of the Company’s
Subsidiaries and any of the assets owned by the Company’s Subsidiaries.
     (g) “Disability” shall mean the absence of the Executive from performance
of the Executive’s duties with the Company on a substantial basis for one
hundred twenty (120) calendar days as a result of incapacity due to mental or
physical illness.

 



--------------------------------------------------------------------------------



 



     (h) “Employment Period” shall mean the period commencing on the Effective
Date and ending on the earlier of March 31, 2013 or termination of the
Executive’s employment pursuant to Section 4.
     (i) “Entity” shall mean any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.
     (j) “ERP” shall mean the Weatherford International Ltd. Nonqualified
Executive Retirement Plan, as amended and restated effective December 31, 2008,
as it may be amended from time to time.
     (k) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.
     (l) “IRS” shall mean the U.S. Internal Revenue Service.
     (m) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under a Benefit Plan of the
Company or any of its Affiliated companies, (iii) an underwriter temporarily
holding securities pursuant to an offering by the Company of such securities, or
(iv) a corporation or other Entity owned, directly or indirectly, by the
shareholders of the Company in the same proportions as their ownership of
registered shares of the Company.
     (n) “Section 409A” means Section 409A of the Code and the final Department
of Treasury regulations issued thereunder.
     (o) “Section 409A Amounts” means those amounts that are deferred
compensation subject to Section 409A.
     (p) “Separation From Service” shall have the meaning ascribed to such term
in Section 409A.
     (q) “Specified Employee” shall have the meaning ascribed to such term in
Section 409A.
     (r) “SERP” shall mean the Weatherford International, Inc. Supplemental
Executive Retirement Plan effective January 1, 2010, as it may be amended from
time to time.
     (s) “Subsidiary” shall mean any majority-owned subsidiary of the Company or
any majority-owned subsidiary thereof, or any other Entity in which the Company
owns, directly or indirectly, a significant financial interest provided that the
Chief Executive Officer of the Company designates such Entity to be a Subsidiary
for the purposes of this Agreement.
For purposes of any equity compensation awards granted to Employee on or after
January 1, 2010, the terms “Cause”, “Good Reason” shall have the meanings
assigned to such terms, respectively, in the Form of Amended and Restated
Employment Agreement between the Company and its executive officers as filed
with the Securities and Exchange Commission as Exhibit 10.1 to the Current
Report on Form 8-K filed by the Company on April 13, 2010. Specifically, these
definitions apply to the Performance Share Unit Award Agreement between the
Company and the Executive dated as of March 18, 2010 such that awards thereunder
vest on termination by the Company without Cause or by the Executive for Good
Reason to the extent provided in such agreement.
Executive Employment Agreement

2



--------------------------------------------------------------------------------



 



2. Employment Period. The Company hereby agrees that the Company will continue
the Executive in its employ, and the Executive hereby agrees to remain in the
employ of the Company subject to the terms and conditions of this Agreement
during the Employment Period. During the Employment Period, the Executive, with
his prior express agreement, may be seconded to the employment of Weatherford
U.S., L.P. (or such other Affiliated company as specifically agreed by the
Executive) (the “Seconded Affiliate Company”), but without prejudice to the
Company’s obligations or the Executive’s rights under this Agreement. The
Executive shall carry out his duties as if they were duties to be performed on
behalf of the Company. Each Seconded Affiliate Company shall be subject to all
of the obligations and agreements of the Company under this Agreement and the
Company shall be responsible for actions and inactions of the Seconded Affiliate
Company. Any breach or failure to abide by the terms and conditions of this
Agreement by a Seconded Affiliate Company shall be deemed to constitute a breach
or failure to abide by the Company.
3. Terms of Employment.
     (a) Base Salary. During the Employment Period, the Executive shall receive
an annual base salary at least equal to the current base salary being received
by the Executive (“Annual Base Salary”), which shall be paid at a monthly rate.
     (b) Annual Bonus. The Executive shall be eligible for an annual bonus for
each fiscal year ending during the Employment Period on the same basis as other
executive officers under the Company’s then-current executive officer annual
incentive program. Each such annual bonus shall be paid no later than two and a
half (21/2) months after the end of the fiscal year for which the annual bonus
is awarded.
     (c) Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs in which similarly situated
executive officers of the Company and its Affiliated companies participate.
     (d) Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible to
participate in and shall receive all benefits under welfare benefit and
retirement plans, practices, policies and programs provided by the Company and
its Affiliated companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) in which similarly
situated executive officers of the Company and its Affiliated companies
participate.
     (e) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to (A) at Executive’s option, a monthly car allowance or use of an
automobile, and (B) such other fringe benefits (including, without limitation,
payment of club dues, financial planning services, cellular telephone, mobile
email, annual physical examinations, payment of professional fees and
professional taxes and payment of related expenses, as appropriate) in which
similarly situated executive officers of the Company and its Affiliated
companies participate or which they receive.
     (f) Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated companies in effect for the
Executive on the date hereof.
     (g) Vacation. During the Employment Period, the Executive shall be entitled
to at least four
Executive Employment Agreement

3



--------------------------------------------------------------------------------



 



(4) weeks paid vacation or such greater amount of paid vacation as may be
applicable to the executive officers of the Company and its Affiliated
companies.
     (h) Deferred Compensation Plan. During the Employment Period, the Executive
shall be entitled to participate in any deferred compensation or similar plans
in which executive officers of the Company and its Affiliated companies may
participate.
4. Termination of Employment.
     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may provide the Executive with written
notice in accordance with Section 13(b) of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective thirty (30) days after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that within the
thirty (30)-day period after such receipt, the Executive shall not have returned
to full-time performance of the Executive’s duties. In addition, if a physician
selected by the Executive determines that the Disability of the Executive has
occurred, the Executive (or his representative) may provide the Company with
written notice in accordance with Section 13(b) of the Executive’s intention to
terminate his employment. In such event, the Disability Effective Date shall be
thirty (30) days after receipt of such notice by the Company.
     (b) By the Company. The Company may terminate the Executive’s employment
during the Employment Period for any reason.
     (c) By the Executive. The Executive’s employment may be terminated by the
Executive at any time during the Employment Period for any reason.
     (d) Notice of Termination. Any termination during the Employment Period by
the Company or by the Executive shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 13(b). For purposes
of this Agreement, a “Notice of Termination” means a written notice which
(i) indicates that the Executive’s employment is being terminated and (ii) if
the Date of Termination (as defined below) is other than the date of receipt of
such notice, specifies the termination date.
     (e) Date of Termination. “Date of Termination” shall mean the date on which
the Executive receives or gives notice of termination or any later date
specified therein (which shall not be more than 30 days after the date of such
notice); provided however, that if Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.
5. Obligations of the Company Upon Termination.
     (a) Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, “Benefit Obligation” shall mean all benefits to which the Executive
(or his designated beneficiary or legal representative, as applicable) is
entitled or vested (or becomes entitled or vested as a result of termination)
under the terms of all employee benefit and compensation plans, agreements,
arrangements, programs, policies, practices, contracts or agreements of the
Company and its Affiliated companies, including but not limited to the ERP, the
SERP (including accrued interest and the right to receive registered shares of
the Company under the SERP as provided in the SERP as amended as of March 31,
2010, and April 8, 2010), omnibus incentive plans and related award agreements
and the Executive Deferred Compensation
Executive Employment Agreement

4



--------------------------------------------------------------------------------



 



Plan, (collectively, “Benefit Plans”), in which the Executive is a participant
or to which the Executive is entitled to benefits as of the Date of Termination,
to the extent not theretofore paid or provided. “Accrued Obligation” means the
Executive’s Annual Base Salary through the Date of Termination for periods
through but not following his Separation From Service.
     (b) Payments and Benefits Upon and After Termination. If, during the
Employment Period, the Executive’s employment is terminated under Section 4,
including by the Company for any reason whatsoever:
          (i) The Company shall pay (or cause to be paid) to the Executive (or
Executive’s heirs, beneficiaries or representatives as applicable), (A) the
Accrued Obligation in cash within thirty (30) days after the Date of
Termination; (B) the Benefit Obligation, at the time or times determined below,
and in the form and manner and otherwise as provided under the terms of the
applicable plan, and (C) a lump sum amount equal to $7,251,348.00, payable in
cash in U.S. dollars at the time or times determined below.
          (ii) For three years from the Executive’s Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and the
Executive’s family equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in
Section 3(d) if the Executive’s employment had not been terminated; provided,
however, that with respect to any of such plans, programs, practices or policies
requiring an employee contribution, the Executive (or Executive’s heirs or
beneficiaries as applicable) shall continue to pay the monthly employee
contribution for same, and provided further, that if the Executive becomes
re-employed by another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. If any of the
dental, accident, health insurance or other benefits specified in this
Section 5(b)(ii) are taxable to the Executive and are not exempt from
Section 409A, the following provisions shall apply to the reimbursement or
provision of such benefits. The Executive shall be eligible for reimbursement
for covered welfare expenses, or for the provision of such benefits on an
in-kind basis, during the period commencing on Executive’s Date of Termination
and ending on the third anniversary of such date. The amount of such welfare
benefit expenses eligible for reimbursement or the in-kind benefits provided
under this Section 5(b)(ii), during the Executive’s taxable year will not affect
the expenses eligible for reimbursement, or the benefits to be provided, in any
other taxable year (with the exception of applicable lifetime maximums
applicable to medical expenses or medical benefits described in Section 105(b)
of the Code). The Executive’s right to reimbursement or direct provision of
benefits under this Section 5(b)(ii) is not subject to liquidation or exchange
for another benefit. To the extent that the benefits provided to the Executive
pursuant to this Section 5(b)(ii) are taxable to the Executive and are not
otherwise exempt from Section 409A, any reimbursement amounts to which the
Executive would otherwise be entitled under this Section 5(b)(ii) during the
first six (6) months following the date of the Executive’s Separation From
Service shall be accumulated and paid to the Executive on the date that is six
(6) months following the date of his Separation From Service. All reimbursements
by the Company under this Section 5(b)(ii) shall be paid no later than the
earlier of (i) the time periods described above and (ii) the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred by the Executive. For the avoidance of doubt, this paragraph does not
limit or reduce any rights relating to the provision of welfare benefits under
the ERP and/or the SERP.
          (iii) All benefits and amounts under the Company’s deferred
compensation plan and all other Benefit Plans not already vested shall become
immediately one hundred percent (100%) vested as of the Date of Termination. All
options to acquire registered shares of the Company, all restricted registered
shares of the Company, all restricted stock units, and all share appreciation
rights the value of
Executive Employment Agreement

5



--------------------------------------------------------------------------------



 



which is determined by reference to or based upon the value of registered shares
of the Company, held by the Executive under any plan of the Company or its
Affiliated companies and in each case granted to the Executive prior to
January 1, 2010, shall become immediately vested, exercisable, nonforfeitable
and free of any liens or encumbrances in favor of the Company or any Affiliate
and any shares issued or to be issued with respect to such awards or pursuant to
the ERP and/or SERP shall be registered on a Form S-8. All options to acquire
registered shares of the Company, all restricted registered shares of the
Company, all restricted stock units, all share appreciation rights and all
performance shares the value of which is determined by reference to or based
upon the value of registered shares of the Company, held by the Executive under
any plan of the Company or its Affiliated companies and in each case granted to
the Executive on or after January 1, 2010, shall be subject to the terms
thereof, including with reference to the definitions provided in the final
paragraph of Section 1 of this Agreement.
          (iv) If the Executive’s employment is terminated by reason of the
Executive’s death, the Benefit Obligation shall also include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and its Affiliated companies to the estates and beneficiaries of the
executive officers of the Company and such Affiliated companies under such
plans, programs, practices and policies relating to death benefits, if any, in
effect on the date hereof.
          (v) If the Executive’s employment is terminated by reason of the
Executive’s Disability, the Benefit Obligation shall also include, without
limitation, and the Executive shall be entitled after the Disability Effective
Date to receive, disability and other benefits at least equal to the most
favorable benefits generally provided by the Company and its Affiliated
companies to the Executive’s disabled peer executive officers and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, in effect generally on the date hereof.
          (vi) The Company shall pay or provide to the Executive the amounts or
benefits specified in Section 5(b)(i)(B) and (C) that are payable in cash thirty
(30) days following the date of the Executive’s Separation From Service if he is
not a Specified Employee on the date of his Separation From Service or on the
date that is six (6) months following the date of his Separation From Service if
he is a Specified Employee. Amounts payable in shares will be paid at the times
specified as of the date of this Agreement in the relevant plan or agreement,
and in any case at the earliest time that would not result in adverse tax
consequences to the Executive under Section 409A.
          (vii) If the Executive is a Specified Employee, on the date that is
six (6) months following the Executive’s Separation From Service the Company
shall pay to the Executive, in addition to the amounts reflected in clause (vi),
an amount equal to the interest that would be earned on the amounts specified in
Section 5(b)(i)(B) and (C) that are payable in cash and, to the extent subject
to a mandatory six-month delay in payment, all amounts payable in cash under the
ERP and the SERP, if any, for the period commencing on the date of the
Executive’s Separation From Service until the date of payment of such amounts,
calculated using an interest rate of five percent (5%) per annum (the “Interest
Amount”).
6. Other Rights.
     (a) Except as provided herein, nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its Affiliated companies
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any plan, contract
or agreement with the Company or any of its Affiliated companies. Except as
otherwise expressly provided herein, amounts which are vested benefits, which
vest according to the terms of this Agreement or which
Executive Employment Agreement

6



--------------------------------------------------------------------------------



 



the Executive is otherwise entitled to receive under any Benefit Plans or any
other plan, policy, practice or program of or any contract or agreement with the
Company or any of its Affiliated companies prior to, at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program, contract or agreement. If any severance payments are required
to be paid to the Executive in conjunction with severance of employment under
federal, state or local law, the severance payments paid to the Executive under
this Agreement will be deemed to be in satisfaction of any such statutorily
required benefit obligations to the extent that doing so would not result in an
acceleration of payment of nonqualified deferred compensation that is prohibited
under Section 409A.
     (b) Notwithstanding anything in this Agreement to the contrary, any and all
indemnification agreements between the Executive and the Company or any of its
Affiliates in effect as of the date hereof shall continue in full force and
effect unless and until amended by the mutual agreement of the Executive and the
Company or such Affiliate.
7. Full Settlement.
     (a) No Rights of Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
     (b) No Mitigation Required. The Company agrees that, if the Executive’s
employment with the Company terminates, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, except as
specified in Section 5(b)(ii), the amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
     (c) Legal Fees. The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses reasonably incurred by or
on behalf of the Executive or the Executive’s estate as a result of any contest
(regardless of the outcome thereof) by the Company or the Executive of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereto (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement). The legal fees or expenses that are subject to reimbursement
pursuant to this Section 7(c) shall not be limited as a result of when the fees
or expenses are incurred. The amount of legal fees or expenses that is eligible
for reimbursement pursuant to this Section 7(c) during a given taxable year of
the Executive shall not affect the amount of expenses eligible for reimbursement
in any other taxable year of the Executive. The right to reimbursement pursuant
to this Section 7(c) is not subject to liquidation or exchange for another
benefit. Any amount to which the Executive is entitled to reimbursement under
this Section 7(c) during the first six (6) months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six (6) months following the date of his
Separation From Service. All reimbursements by the Company under this
Section 7(c) shall be paid no later than the earlier of (i) the time periods
described above and (ii) the last day of the Executive’s taxable year next
following the taxable year in which the expense was incurred by the Executive.
8. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, if it shall
be determined that any payment or distribution by the Company or any of its
Affiliated companies to or for the benefit of the
Executive Employment Agreement

7



--------------------------------------------------------------------------------



 



Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement, any other plan, agreement or contract or otherwise,
but determined without regard to any additional payments required under this
Section 8) (a “Payment”) would be subject to any additional tax or excise tax
imposed by Sections 409A, 457A or 4999 of the Code (or any successor provisions
to Sections 409A, 457A or 4999) or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to promptly receive from the
Company an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes) including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. Any Gross Up
Payment shall be made by the Company at least ten (10) days prior to the date
that the Executive is required to remit to the relevant taxing authority any
federal, state and local taxes imposed upon the Executive, including the amount
of additional taxes imposed upon the Executive due to the Company’s payment of
the initial taxes on such amounts. Notwithstanding any provision of this
Agreement to the contrary, any amounts to which the Executive would otherwise be
entitled under this Section 8(a) during the first six (6) months following the
date of the Executive’s Separation From Service shall be accumulated and paid to
the Executive on the date that is six (6) months following the date of his
Separation From Service. All reimbursements by the Company under this
Section 8(a) be paid no later than the earlier of (i) the time periods described
above and (ii) the last day of the Executive’s taxable year next following the
taxable year in which the expense was incurred by the Executive.
     (b) Subject to the provisions of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination shall be made by
PricewaterhouseCoopers or, as provided below, such other certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days after the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor of the individual, Entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations hereunder (which accounting firm shall then be referred to as
the Accounting Firm hereunder). All fees and expenses of the Accounting Firm
shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 8, shall be paid by the Company to the Executive within
five (5) days after the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm, absent manifest error, shall be binding
upon the Company and the Executive, subject to the last sentence of
Section 8(a), and in no event later than the payment deadline specified in
Section 8(a). As a result of the uncertainty in the application of section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 8(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive, subject to the last sentence of Section 8(a), and in no event later
than the payment deadline specified in Section 8(a).
     (c) The Executive shall notify the Company in writing of any claim by the
IRS that, if successful, would require the payment by the Company of the
Gross-Up Payment (or an additional Gross-Up Payment) in the event the IRS seeks
higher payment. Such notification shall be given as soon as
Executive Employment Agreement

8



--------------------------------------------------------------------------------



 



practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim, and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim;
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and
          (iv) permit the Company to participate in any proceedings relating to
such claims; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred at any
time during the period that ends ten (10) years following the lifetime of the
Executive in connection with such proceedings and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company shall not direct the
Executive to pay such a claim and sue for a refund if, due to the prohibitions
of section 402 of the Sarbanes-Oxley Act of 2002, the Company may not advance to
the Executive the amount necessary to pay such claim. All such costs and
expenses shall be made by the Company at least ten (10) days prior to the date
that the Executive is required to pay or incur such costs and expenses. The
costs and expenses that are subject to be paid by the Company pursuant to this
Section 8(c) shall not be limited as a result of when the costs or expenses are
incurred. The amounts of costs or expenses that are eligible for payment
pursuant to this Section 8(c)(iv) during a given taxable year of the Executive
shall not affect the amount of costs or expenses eligible for payment in any
other taxable year of the Executive. The right to payment of costs and expenses
pursuant to this Section 8(c)(iv) is not subject to liquidation or exchange for
another benefit. Notwithstanding any provision of this Agreement to the
contrary, any amounts to which the Executive would otherwise be entitled under
this Section 8(c)(iv) during the first six (6) months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six (6) months following the date of his
Separation From Service. All reimbursements by the Company under this
Executive Employment Agreement

9



--------------------------------------------------------------------------------



 



Section 8(c)(iv) shall be paid no later than the earlier of (i) the time periods
described above and (ii) the last day of the Executive’s taxable year next
following the taxable year in which the expense was incurred by the Executive.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 8(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall not be required to be repaid.
     (e) Any provision in this Agreement or any other plan or agreement to the
contrary notwithstanding, if the Company is required to pay a Gross-Up Payment
pursuant to the provisions of this Agreement and pursuant to the provisions of
another plan or agreement, then the Company shall pay the total of the amounts
determined pursuant to this Agreement and the provisions of such other plan or
agreement.
     (f) The Company shall prepare, at its expense, all of Executive’s income
tax returns for all tax years through the year that includes the date of the
last payment to Executive under this Agreement.
     (g) The Company shall provide amounts and benefits to the Executive that
are consistent with the Company’s policy for United States executive
expatriates, which shall be at least as favorable to the Executive as such
policy for United States executive expatriates that is in effect on the date
hereof.
     (h) The Company will reimburse the Executive for all reasonable relocation
costs, fees and expenses in connection with the move of the Executive and
Executive’s family from Switzerland within one year following the date of
Executive’s termination of employment.
9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its Affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its Affiliated companies,
provided that it shall not apply to information which is or shall become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement), information that is developed by the
Executive independently of such information, or knowledge or data or information
that is disclosed to the Executive by a third party under no obligation of
confidentiality to the Company. After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it. In no event shall an asserted violation of
the provision of this Section 9 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.
10. Disputed Payments And Failures To Pay. If the Company fails to make a
payment under this Agreement in whole or in part as of the payment date
specified in this Agreement, either intentionally or unintentionally, other than
with the consent of the Executive, the Company shall owe the Executive interest
on the delayed payment at the applicable Federal rate provided for in section
7872(f)(2)(A) of the Code if the Executive (i) accepts the portion (if any) of
the payment that the Company is willing to make (unless such acceptance will
result in a relinquishment of the claim to all or part of the remaining amount)
Executive Employment Agreement

10



--------------------------------------------------------------------------------



 



and (ii) makes prompt and reasonable good faith efforts to collect the remaining
portion of the payment. Any such interest payments shall become due and payable
effective as of the applicable payment date(s) specified in Section 5 with
respect to the delinquent payment(s) due under Section 5.
11. Funding. The Executive shall have no right, title, or interest whatsoever in
or to any assets of the Company or any investments which the Company may make to
aid it in meeting its obligations under this Agreement. The Executive’s right to
receive payments under this Agreement shall be no greater than the right of an
unsecured general creditor of the Company. Immediately prior to a Change in
Control, the Company shall create an irrevocable grantor trust (the “Rabbi
Trust”) which shall be subject to the claims of creditors of the Company. In the
event that the Executive is a Specified Employee at the time he incurs a
Separation From Service or at the time the Company determines that it is
reasonably likely that the Executive will incur a Separation From Service in
connection with a Change in Control, then immediately upon the Executive’s
Separation From Service or, if earlier, the date on which the Company makes a
determination that the Executive is reasonably likely to incur a Separation From
Services in connection with a Change in Control, the Company shall transfer to
the Rabbi Trust cash sufficient (on an undiscounted basis) to pay the cash
amounts specified in Section 5(b)(i), the estimated amount of the Gross-Up
Payment to be made under Section 6 and the Interest Amount. The cash amounts
specified in Section 5(b)(i), the Gross-Up Payment and the Interest Amount shall
be paid from the Rabbi Trust on the dates specified in Sections 5 and 8 herein,
provided that the Company shall remain liable to pay any all amounts which for
any reason are not paid from the Rabbi Trust. The trustee of the Rabbi Trust
shall be a bank or trust company selected by the Company and approved by the
Executive (in his sole discretion) prior to the Change in Control.
12. Successors.
     (a) This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, amalgamation, scheme of arrangement, exchange
offer, operation of law or otherwise (including any purchase, merger,
amalgamation, reorganization, consolidation, scheme of arrangement, exchange
offer, or similar transaction of the Company or any of its Subsidiaries or the
sale, transfer or other disposition of all or substantially all of the Company’s
Assets or other transaction involving the Company or any Subsidiary or Affiliate
of the Company)), to all or substantially all of the Company’s business and/or
Company’s Assets to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement at or prior to the effectiveness of any such succession
shall be a breach of this Agreement and shall entitle the Executive to
compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment under Section 4, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as provided above.
Executive Employment Agreement

11



--------------------------------------------------------------------------------



 



13. Miscellaneous.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF SWITZERLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. All words used in this Agreement will be construed to
be of such gender or number as the circumstances require. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed: if to the Executive,
to the address set forth on the signature page hereto; and, if to the Company,
to: Weatherford International Ltd., Rue Jean-François Bartholoni 4, 1204 Geneva,
Switzerland, Attention: CEO or Vice President — Legal; or to such other address
as either party shall have furnished to the other in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right to the Executive or the Company may have hereunder, shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.
     (f) Except as provided in Section 6 of this Agreement, this Agreement
constitutes the entire agreement and understanding between the parties relating
to the subject matter hereof and supersedes all prior employment agreements,
oral or written, between the Company, any of its Affiliates and the Executive,
including, without limitation, the Employment Agreement between the Executive
and the Company dated December 31, 2009. In the event of any conflict between
this Agreement and any other contract, plan, arrangement or understanding
between the Executive and the Company (or any Affiliate of the Company) other
than the ERP or the SERP, this Agreement shall control.
(Remainder of page intentionally left blank)
Executive Employment Agreement

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board or relevant committee thereof,
the Company has caused these presents to be executed in its name and on its
behalf, all as of the day and year set forth below.
Date: September 14, 2010

          /s/ ANDREW P. BECNEL           Andrew P. Becnel    
 
       
 
       
 
        Weatherford International Ltd.,     a Swiss joint-stock corporation    
 
       
 
       
By:
       /s/ BERNARD J. DUROC-DANNER    
 
        Bernard J. Duroc-Danner     Title: Chairman and CEO    

Executive Employment Agreement

13